DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in response to the communications for the present US application number 17/345,054 last filed on June 11th, 2021.
Claims 1-20 were cancelled.
Claims 21-40 were newly added and have been examined, directed to managing electronic addresses based on communication patterns.

Information Disclosure Statement
The information disclosure statements submitted on Sept. 13th, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 27 and 36 are objected to because of the following informalities:  
For claims 27 and 36, there is no period at the end of the claimed limitation feature.
For claim 30, please review and ensure that the intent was to claim “time and data” and not something like “time and date” of each electronic communication.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 21-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Publication No. 2008/0071873 A1 to Gross, John Nicholas (“Gross”).

As to claim 21, Gross discloses a method comprising: 
electronically tracking, over a network, metadata of a plurality of electronic communications of a user (¶¶ 15-17 and 20-21 – Gross discloses of a system that can track and analyze metadata information of electronic communications, including documents, e-mails, instant messages, memorandums, message boards, bloggers, RSS content suppliers, etc.); 
generating, by a device, one or more lists of electronic addresses of recipients for the user based on the metadata (¶¶ 23-24, 26, 49, and 53-55 – system can automatically generate a list of correlated, ranked, and grouped recipient addresses, to be recommended at a time when a user is creating a message, based upon gathered data from the analysis ); 
receiving, by the device, input indicative of selection of an electronic address of a first recipient (¶¶ 27-28, 39-44, and 54-55 - a sending user can enter in an email address and the system can respond by providing the list of recommended recipients as established above as additional suggestions); 
identifying, by the device, electronic addresses of additional potential recipients from the one or more lists in response to the input (¶¶ 27-28, 39-44, 46, and 54-55 - the system can identifying and recommending one or more users/recipients, in response to the user’s input of an electronic email address); 
electronically recommending, by the device, the identified electronic addresses of the additional recipients to the user (¶¶ 24, 26-28, and 39-44 - This recommending step goes hand in hand with the previous identifying step.  The system is identifying a list of addresses to be recommended to the user and that list is updated with more inputs and/or iterations); 
receiving, by the device, an input indicative of one or more electronic addresses selected by the user from the identified electronic addresses (¶¶ 40 and 43 – the system would receive the user’s input or selections of the one or more recommend addresses); and 
electronically sending, by the device over the network, a message to the selected electronic addresses (¶¶ 24, 30, 46, and 54-55 – following the above steps, the system would send the email after receiving and finalizing the list of recipient addresses to send to).

As to claim 22, Gross further discloses the method of claim 21, wherein the one or more lists of electronic addresses are grouped based on features of each of the electronic communications (¶¶ 16, 23, the system can analyze the different forms of electronic .

As to claim 23, Gross further discloses the method of claim 22, wherein the features correspond to at least one of a category of electronic communications, a priority assigned to an electronic communication, a recency of an electronic communication, a time of response to an electronic communication, a total number of electronic communications between the user and the recipients, a frequency of electronic communications, a subjects of an electronic communication and attachment information in an electronic communication (¶¶ 23, 30-32, 39, 42, 46, 53-55 - only one of these listed features needs to be met and Gross discloses of the system being able to identify at least frequency, recency and contents/subject matter/topic, which would also be reflected in the correlation values stored).

As to claim 24, Gross further discloses the method of claim 21, further comprising: 
receiving input related to creation of the message by the user, the input comprising metadata related to the creation of the message (¶¶ 26-28, 30-36, 49, and 53-55 - the system can detect when a user is creating a new communications message with the user entering or starting to enter in some header information like the first recipient email address or like selecting/adding a new recipient address and the system can respond in kind with updated correlation values of different groupings); and 
analyzing the metadata, and determining that the message corresponds to a pattern of the user indicated by the tracked metadata (¶¶ 36-37 and 53-55 - the system can detect .

As to claim 25, Gross further discloses the method of claim 24, further comprising: displaying, in association with the message, information related to the one or more lists, wherein the received input is in response to the displayed information (¶¶ 26-28 - the process is iterative in that the received input could be continuous entry of an email address and the system is updating and representing the list of recommendations with more of recipient(s) address(es) entered).

As to claim 26, Gross further discloses the method of claim 21, wherein the identification of the electronic addresses of additional potential recipients is based at least in part on the received input (¶¶ 26-28 – new suggestions can be added/recommended based upon some added input/selections).

As to claim 27, Gross further discloses the method of claim 21, wherein the electronic recommendation of the identified electronic addresses of the additional recipients to the user comprises automatically adding the identified electronic addresses of the additional recipients to the message (¶¶ 26-28 - in one example, the user is explicitly entering in a (new) recipient address, and this would be captured and recorded by the system for later recommendations.  The example also illustrate how the system can notify the user and question if the entered address was in error if it was unrecognized at first.).

As to claim 28, Gross further discloses the method of claim 27, wherein the automatic addition comprises providing a notification to the user when an added electronic address corresponds to a recipient not previously included on a message with the first recipient (¶¶ 26-28 – see similar response above in claim 27).

As to claim 29, Gross further discloses the method of claim 21, wherein the metadata comprises the electronic addresses of recipients of the electronic communications (¶¶ 25 and 27, and 28 - the system can detect/determine entered in email addresses).

As to claim 30, Gross further discloses the method of claim 21, wherein the metadata comprises a time and data of each electronic communication (¶¶ 16, 29, and 53-55 – time stamp covers both time and data and also other “data” can be found in the metadata information such as within a header of a message or other types attributes when related to other forms of electronic communications).

As to claims 31-33, see the similar corresponding rejections of claims 21-23 respectively.

As to claim 34, see the similar corresponding rejections of claims 24 and 25.

As to claims 35-37, see the similar corresponding rejections of claims 26-28 respectively.

claim 38, see the similar corresponding rejections of claim 21.
 
As to claim 39, see the similar corresponding rejections of claims 24 and 25.

As to claim 40, see the similar corresponding rejections of claims 27 and 28. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695. The examiner can normally be reached M-F 9:00-5:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID R LAZARO/Primary Examiner, Art Unit 2455